Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication 2016/0350973 by Shapira and further in view of U.S. Publication 2017/0262046 by Clement.
Regarding claim 1, Shapira discloses a method for providing guidance to a user wearing a head mounted display (HMD) (see para. 3-7), comprising, using a camera of the HMD to track the user wearing the HMD in a real-world space (para. 71-81 – see user tracking via HMD based cameras); identifying a safe zone within the real-world space for interacting with a virtual reality space via the HMD (fig. 5; para. 113-121 see safe zone); detecting movements of the user in the real-world space (para. 113-121 see detecting user movements); integrating content into the virtual reality space (para. 113-121 – see rendering real world objects into the VR space to keep users from exiting safe zones), the content is configured to provide guidance in direction of movement of the user toward the safe zone of the real-world space (para. 113-121 – see rendering real world objects into the VR space to keep users from exiting safe zones.  Examiner noting that “guidance” is being ready broadly and the objects to keeps users within a safe zone meet this limitation).
Shapira is silent regarding pausing and resuming the presentation of the virtual reality space in the HMD while the HMD user is determined to be outside of the safe zone. These features are taught by 
Regarding claim 11, this claim is rejected as discussed above with regard to claim 1.
Regarding claims 2 and 12, Shapira discloses identifying real-world objects in the interaction zone using image data from the camera, wherein one or more of the real-world objects is identified as an obstacle to the user (para. 113-121 – see rendering real world objects into the VR space to keep users from exiting safe zones).
Regarding claims 3 and 13, Shapira discloses wherein the obstacle is used to define part of a boundary for the safe zone (para. 113-121 – see rendering real world objects into the VR space to keep users from exiting safe zones).
Regarding claims 4 and 14, Shapira discloses integrating at least part of the content as an overlay graphic, the overlay graphic is used to assist in providing said guidance (para. 116-124 -see the highlighted objects in the virtual space and the verbal warnings).
Regarding claims 5 and 15, Shapira discloses wherein the overlay graphic is configured to load in front of the user as viewed by the user wearing the HMD (para. 116-124 -see the highlighted objects overlaying the virtual space and the verbal warnings).
Regarding claims 6 and 16, Shapira discloses wherein the overlay graphic is removed when the user moves back to the safe zone while wearing the HMD (para. 116-124 -see the highlighted objects overlaying the virtual space and the verbal warnings as applied to Clement’s pause and resume functionality).
Regarding claims 7 and 17, Shapira discloses wherein the overlay graphic is an animated image providing text and/or audio related to the guidance (para. 116-124 -see the highlighted objects overlaying the virtual space and the verbal warnings.  Examiner notes that “relates to” is being broadly construed and without any particular form of the overlay claimed, Shapira meets this limitation).
Regarding claim 8, Shapira discloses the method of claim 4, wherein the overlay graphic is an animated character providing text and/or audio related to the guidance to take one or more steps in the direction of movement until the user of the HMD is in the safe zone (para. 116-124 -see the highlighted objects being overlaid onto the virtual space and the verbal warnings.).
Regarding claim 9, Shapira discloses the method of claim 1, wherein obstacles in the real world space are used to define the safe zone, and the safe zone changes as obstacles are present or not present over time (para. 5 – see real-time environment models).
Regarding claim 10, Clement teaches the method of claim 1, wherein the pausing occurs for a period of time during which the user wearing the HMD is determined to be outside of the safe zone (para. 29-31 – see pausing while outside of bounds).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER J IANNUZZI whose telephone number is (571)272-5793.  The examiner can normally be reached on M-F 9:30AM-5:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on 571-272-4430.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/PETER J IANNUZZI/              Examiner, Art Unit 3715

/James S. McClellan/               Primary Examiner, Art Unit 3715